Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Higgins (US5171973).
Regarding claim 1, Higgins discloses a method for operation of a radiant heating device for a cooktop, wherein said radiant heating device comprises at least two separately operable heating elements being arranged in loops or in spirals and/or being arranged essentially along concentric circles on a carrier of said radiant heating device (Col. 4 lines 34-40 heating elements 22 and 24 arranged in multiple concentric, generally circular portions 22a, 22b, 22c, 22d and 24a and 24b), wherein said separately operable heating elements are individually connectable to a power supply (Col. 3 lines 18-20 the first, second and third heating elements and the rectifier in series and connected to one of the first and second power supply voltages), wherein said method comprises a heat maintenance mode, a cooking mode, and a boost mode with said radiant heating device (Col. 5 lines 50-67, Col. 6 lines 1-20 switch positions 5, 7, and 10), wherein in said heat maintenance mode, not all said heating elements are operated, but one said heating element with a single, fixed, relatively low heat maintenance power is operated (Col. 5 lines 50-67 switch position 5 the heating element 22 is used alone), wherein in said cooking mode, one said heating element is operated with adjustable power, wherein said adjustable power of said one operated heating element is adjusted between a relatively low minimum cooking power and a relatively high maximum cooking power (Col. 6 lines 1-5 circuit in switch position 7 is the same as in position 4, but with the current taken via the live lines L1 and L2 (switch contacts A and E), at a voltage 2 V), wherein in said boost mode, all said heating elements of said radiant heating device are operated, wherein said power of all said heating elements is fixed and not adjustable, wherein in said boost mode said at least one heating element operated in said cooking mode, or all of said heating elements operated in said cooking mode, are operated with their maximum power in said cooking mode, and said at least one, or all of, said heating elements that are not operated in said cooking mode are operated with at least said heat maintenance power of said heat maintenance mode (Col. 6 lines 15-20 For switch position 10 all current is supplied to the heating elements 22 and 24 in parallel via the live lines L1 and L2 at a voltage 2 V).
Regarding claim 2, Higgins discloses the method as claimed in claim 1, wherein said heating elements in said heat maintenance mode are different from said heating elements in said cooking mode, wherein no said heating element is operated in said heat maintenance mode and also in said cooking mode (Col. 5 lines 50-67 switch position 5 the heating element 22 is used alone, not used in switch position 7).
Regarding claim 3, Higgins discloses the method as claimed in claim 1, wherein in said heat maintenance mode, said at least one heating element operated in said heat maintenance mode is connected to an outer conductor and to a center conductor of a star-network power supply (Col. 5 lines 50-67 in switch positions 3 to 6 current is taken solely via the live line L2 and the neutral line N (switch contacts A, B, C and D), live line L2 being the outer conductor, neutral N being the center conductor)  that comprises at least two said outer conductors and one said center conductor (Col. 5 lines 50-67 live lines L1 and L2 being the outer conductors and neutral N being the center conductor).
Regarding claim 4, Higgins discloses the method as claimed in claim 1, wherein in said heat maintenance mode, only one single said heating element is operated (Col. 5 lines 50-67 while in switch position 5 the heating element 22 is used alone).
Regarding claim 5, Higgins discloses the method as claimed in claim 4, wherein said single heating element is operated in said heat maintenance mode with a lowest possible power of operation of said radiant heating device (Col. 5 lines 50-67 switch position 5 the heating element 22 is used alone, in switch positions 3 to 6 current is taken solely via the live line L2 and the neutral line N (switch contacts A, B, C and D), in each case at a voltage V, V being 40 per cent of the total power and the minimum).
Regarding claim 6, Higgins discloses the method as claimed in claim 1, wherein said relatively low minimum cooking power and said relatively high maximum cooking power are between 4% and 90% of said maximum power of said radiant heating device or are between 200 W and 4000 W (Col. 4 lines 60-67 heating element 22 being rated at substantially 60 per cent of the total power of the heater and heating element 24 being rated at substantially 40 per cent of the total power of the heater; a heater rated at 1700 watts the heating element 22 may be rated at 1040 watts and the heating element 24 rated at 660 watts).
Regarding claim 7, Higgins discloses the method as claimed in claim 1, wherein in said cooking mode, said at least one heating element operated in said cooking mode is connected to two outer conductors of a star-network power supply that comprises at least two said outer conductors and one said center conductor (Col. 5 lines 50-67 circuit in switch position 7 is the same as in position 4, but with the current taken via the live lines L1 and L2 (switch contacts A and E), at a voltage 2 V. (L1 and L2 being the conductors, N being the center conductor)).
Regarding claim 8, Higgins discloses the method as claimed in claim 7, wherein in said cooking mode only one single heating element is operated (Col. 5 lines 50-67 switch position 5 the heating element 22 is used alone).
Regarding claim 9, Higgins discloses the method as claimed in claim 8, wherein said one single heating element being operated in said cooking mode is not said heating element that is operated in said heat maintenance mode (Col. 5 lines 50-67 switch position 5 the heating element 22 is used alone, not used in switch position 7).
Regarding claim 13, Higgins discloses the method as claimed in claim 1, wherein in said boost mode all said heating elements of said radiant heating device are operated, wherein said respective maximum power is predefined or is not adjustable (Col. 6 lines 15-20 For switch position 10 all current is supplied to the heating elements 22 and 24 in parallel via the live lines L1 and L2 at a voltage 2 V, 2 V being predefined).
Regarding claim 14, Higgins discloses the method as claimed in claim 13, wherein in said boost mode all said heating elements of said radiant heating device are operated with said maximum power in each case (Col. 6 lines 15-20, 60-67 For switch position 10 all current is supplied to the heating elements 22 and 24 in parallel via the live lines L1 and L2 at a voltage 2 V; maximum being 60%).
Regarding claim 15, Higgins discloses the method as claimed in claim 13, wherein in said boost mode all of said heating elements of said radiant heating device are connected in parallel (Col. 6 lines 15-20, 60-67 For switch position 10 all current is supplied to the heating elements 22 and 24 in parallel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11, 12, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US5171973) as applied to claim 1 above, and further in view of Cha (US20160270154).
Regarding claim 10, Higgins teaches the method as claimed in claim 7, but is silent on wherein in said cooking mode a total power generated by said radiant heating device is adjustable.
However, Cha teaches wherein in said cooking mode a total power generated by said radiant heating device is adjustable ([0075] adjusting the supply of current to the electric heater). 
Higgins and Cha are considered to be analogous to the claimed invention because they are in the same field of radiant heaters. It would have been obvious to have modified Higgins to incorporate the teachings of Cha to have the total power of generated by the heating device to be adjusted in order to control the temperature of the electric heater (Cha [0075]).
Regarding claim 11, Higgins and Cha teach the method as claimed in claim 10, but Higgins is silent on wherein in said cooking mode said total power generated by said radiant heating device is adjustable through clocking by means of an actuation duration.
However, Cha teaches wherein in said cooking mode said total power generated by said radiant heating device is adjustable through clocking by means of an actuation duration ([0075] adjusting the supply of current to the electric heater, through mechanical manipulation unit). 
It would have been obvious to have modified Higgins to incorporate the teachings of Cha to have the total power of generated by the heating device to be adjusted through a means of actuation in order to control the temperature of the electric heater (Cha [0075]).
Regarding claim 12, Higgins teaches the method as claimed in claim 1, wherein in said heat maintenance mode and in said boost mode said power of said radiant heating device or of said heating elements is in each case predefined (Col. 6 lines 1-5, 15-20 Col. 6 lines 1-5 circuit in switch position 7 is at a voltage 2 V, switch position 10 all current is at a voltage 2 V) but is silent on wherein a power of said radiant heating device is only adjustable in said cooking mode.
However, a power of said radiant heating device is only adjustable in said cooking mode ([0075] adjusting the supply of current to the electric heater, through mechanical manipulation unit). 
It would have been obvious to have modified Higgins to incorporate the teachings of Cha to have the power of the radiant heating device only be adjustable in said cooking mode in order to control the temperature of the electric heater (Cha [0075]).
Regarding claim 16, Higgins teaches the method as claimed in claim 1, but is silent on  wherein a setting of a type of operating mode and of said power of said radiant heating device takes place by means of a rotary switch device with several rotary positions, wherein whether said radiant heating device or its said heating element is operated in said heat maintenance mode,
However, Cha teaches wherein a setting of a type of operating mode and of said power of said radiant heating device takes place by means of a rotary switch device with several rotary positions, wherein whether said radiant heating device or its said heating element is operated in said heat maintenance mode ([0018] rotary switch, ON/OFF duty ratio of the electric heater is mechanically decided based on an angle by which the user rotates the mechanical manipulation unit)  in said cooking mode or in said boost mode, and possibly also said power with which it is operated, is precisely and uniquely assigned to each said rotary position ([0018] the electric heater is mechanically decided based on an angle by which the user rotates the mechanical manipulation unit).
It would have been obvious to have modified Higgins to incorporate the teachings of Cha to have a rotary switch device with predetermined rotary positions to adjust power in order to provide a simple structure, whereby manufacturing cost of the cooking appliance may be decreased, and a possibility that the cooking appliance will malfunction is relatively low (Cha [0018]).
Regarding claim 17, Higgins and Cha teach the method as claimed in claim 16, but Higgins is silent on wherein said power of said radiant heating device or of its said heating elements in said cooking mode is adjustable between a minimum cooking power and a maximum cooking power by means of said rotary switch device, depending on said rotary position.
However, Cha teaches wherein said power of said radiant heating device or of its said heating elements in said cooking mode is adjustable between a minimum cooking power and a maximum cooking power by means of said rotary switch device, depending on said rotary position ([0018] an ON/OFF duty ratio of the electric heater is mechanically decided based on an angle by which the user rotates the mechanical manipulation unit, able to adjust from a minimum and maximum power).
It would have been obvious to have modified Higgins to incorporate the teachings of Cha to have a rotary switch device with predetermined rotary positions to adjust power from a minimum to a maximum power in order to provide a simple structure, whereby manufacturing cost of the cooking appliance may be decreased, and a possibility that the cooking appliance will malfunction is relatively low (Cha [0018]).
Regarding claim 18, Higgins and Cha teach the method as claimed in claim 16, but Higgins is silent on wherein when turning said rotary switch device starting from a zero position in a direction of rising power through a first dead-angle range, power adjustment does not take place or said power is zero, wherein in a heat maintenance angular range adjacent thereto, said heat maintenance mode, with a predefined heat maintenance power, can then be set, wherein in a cooking angular range that is adjacent to or that follows said heat maintenance angular range, said cooking mode and said power of said cooking mode can be adjusted between a minimum cooking power, and a maximum cooking power, wherein, in said cooking angular range, said heating element for said heat maintenance mode is switched off, wherein in a boost angular range that is adjacent to or that follows said cooking angular range, having an angular range of at least 20°, said boost mode can be set, wherein both said cooking mode can be continued with maximum cooking power, as well as said heating element, not operated in cooking mode, of said radiant heating device operated in said heat maintenance mode with heat maintenance power.
However, Cha teaches wherein when turning said rotary switch device starting from a zero position in a direction of rising power through a first dead-angle range, power adjustment does not take place or said power is zero, wherein in a heat maintenance angular range adjacent thereto, said heat maintenance mode, with a predefined heat maintenance power, can then be set ([0093] FIG. 4 is a view showing the flow of electric current in an initial state, a state in which the mechanical manipulation unit 100 is OFF), wherein in a cooking angular range that is adjacent to or that follows said heat maintenance angular range, said cooking mode and said power of said cooking mode can be adjusted between a minimum cooking power, and a maximum cooking power ([0018] an ON/OFF duty ratio of the electric heater is mechanically decided based on an angle by which the user rotates the mechanical manipulation unit, able to adjust from a minimum and maximum power)  wherein, in said cooking angular range, said heating element for said heat maintenance mode is switched off ([0093] mechanical manipulation unit 100 is OFF) wherein in a boost angular range that is adjacent to or that follows said cooking angular range, having an angular range of at least 20°, said boost mode can be set, wherein both said cooking mode can be continued with maximum cooking power, as well as said heating element, not operated in cooking mode, of said radiant heating device operated in said heat maintenance mode with heat maintenance power ([0018] an ON/OFF duty ratio of the electric heater is mechanically decided based on an angle by which the user rotates the mechanical manipulation unit).
It would have been obvious to have modified Higgins to incorporate the teachings of Cha to have a rotary switch device with predetermined rotary positions to adjust power during certain modes in order to have a means for primarily supplying electric current to the electric heater or interrupting the supply of electric current to the electric heater (Cha [0074]).
Regarding claim 19, Higgins teaches a combination of a radiant heating device with a rotary switch device, wherein said combination is designed to carry out said method as claimed in claim 1,   for said heat maintenance mode, connects, in a heat maintenance angular range, at least one heating element of said radiant heating device to an outer conductor and to a center conductor of ,a star-network power supply (Col. 5 lines 50-67 in switch positions 3 to 6 current is taken solely via the live line L2 and the neutral line N (switch contacts A, B, C and D) (conductors live line L2 and neutral line N)) and which in a boost angular range, for said boost mode, connects at least said heating element to two outer conductors of said star-network power supply (Col. 5 lines 50-67 switch position 10 all current is supplied to the heating elements 22 and 24 in parallel via the live lines L1 and L2 at a voltage 2 V; to this end the switch contacts A, E and F are all closed (conductors live lines L1, L2, and neutral line N)) but is silent on  wherein said rotary switch device comprises an adjusting rotary switch that is designed for continuous adjustment of a power, wherein an additional switch is arranged at said adjusting rotary switch which. 
However, Cha teaches  wherein said rotary switch device comprises an adjusting rotary switch that is designed for continuous adjustment of a power ([0018] rotary switch), wherein an additional switch is arranged at said adjusting rotary switch which ([0079] DC relay 120).
It would have been obvious to have modified Higgins to incorporate the teachings of Cha to have a rotary switch device and another switch in order to provide a cooking appliance that is capable of more safely performing child lock with low cost and a control method of the same (Cha [0079]).
Regarding claim 20, Higgins and Cha teach the combination as claimed in claim 19, and Higgins teaches wherein at least two said heating elements of said radiant heating device are of different design (Fig. 9 heating element 22 and 24 having different designs).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Higgins (US5171973) and Cha (US20160270154) as applied to claim 19 above, and further in view of Gross (US5498853).
Regarding claim 21, Higgins and Cha teach the combination as claimed in claim 20, but are silent on wherein one said heating element for said heat maintenance mode is designed as a heating element with a single, elongated heating conductor, and wherein a heating element for said cooking mode is designed as a heating element with a heating conductor that is double or is designed with two layers.
Gross teaches wherein one said heating element for said heat maintenance mode is designed as a heating element with a single, elongated heating conductor (Col. 8 lines 59-67, Col. 9 lines 1-4 resistor 10 can be constructed directly and without additional intermediate members as an electrical connection end 16), and wherein a heating element for said cooking mode is designed as a heating element with a heating conductor that is double or is designed with two layers (Col. 8 lines 59-67, Col. 9 lines 1-4  two cross sectionally parallel lateral faces 12,13 and two very narrow edge faces 14,15 connecting them).
Higgins, Cha, and Gross are considered to be analogous to the claimed invention because they are in the same field of radiant heaters. It would have been obvious to have modified Higgins and Cha to incorporate the teachings of Gross to have the heating element have an elongated heating conductor with two layers in order to influence the action or operation of the heater, for example influencing the direction and distribution of the heating power which is given off (Gross Col. 1 lines 14-20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        9/23/2022

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761